Citation Nr: 9931419	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated 20 percent disabling.  

(The issue of entitlement to benefits under Title 38, U.S. 
Code, Chapter 31, is the subject of a separate decision.)

ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from February 1976 to November 
1977.  By rating action dated in June 1995 the Department of 
Veterans Affairs (VA) Regional Office, Des Moines, Iowa, 
increased the evaluation for the veteran's service-connected 
low back condition from no percent to 10 percent, effective 
April 7, 1995.  In an August 1995 rating action the 
evaluation for the low back condition was increased to 20 
percent effective from April 7, 1995.  The veteran appealed 
from the decisions, maintaining that an earlier effective 
date should have been granted for the increased rating for 
the low back condition, and that an increased evaluation 
should be assigned for the low back disability.  

The case was initially before the Board of Veterans' Appeals 
(Board) in June 1997, when entitlement to an earlier 
effective date for an increased rating for the veteran's 
service-connected low back disability was denied.  Appellate 
consideration of the issue of entitlement to an increased 
evaluation for the veteran's low back disability was 
deferred, pending further action by the regional office.  The 
regional office later confirmed and continued the 20 percent 
evaluation for the veteran's low back condition, and the case 
is again before the Board for further appellate 
consideration.  

Since the issue of an increased evaluation for the veteran's 
low back disability and the issue of entitlement to benefits 
under Title 38, U.S. Code, Chapter 31 differ from each other 
so greatly, the issue of entitlement to benefits under Title 
38, U.S. Code, Chapter 31, is being considered in a separate 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The service-connected low back disability is manifested 
by complaints of pain, moderate limitation of motion, x-ray 
evidence of degenerative joint and disc disease, and a need 
for medication for symptomatic relief, without evidence of 
radicular pain, neurologic deficits, or significant 
functional impairment.  





CONCLUSION OF LAW

An evaluation in excess of 20 percent for the veteran's low 
back condition is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, Part 4, 
Codes 5292, 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that is has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that he was 
seen in March 1977 with a complaint of low back pain after 
lifting a heavy object.  There was a full range of motion of 
the back.  An impression was made of musculoskeletal strain.  
The veteran was thereafter observed and treated on a number 
of occasions in 1977 with complaints of low back pain.  

A physical examination conducted in connection with medical 
board proceedings in August 1977 showed that the veteran had 
a limited range of motion of the low back secondary to pain.  
There was also tenderness in the area of L5, with minimal 
muscle spasm.  The left sciatic nerve was tender to palpation 
in the buttocks.  X-ray studies of the lumbar spine showed L5 
spondylolysis on the left.  The final diagnosis was left L5 
spondylolysis with low back pain.  The veteran was eventually 
separated from service as a result of the condition.  The low 
back condition was rated 40 percent disabling by the physical 
evaluation board.  

The veteran's initial claim for VA disability benefits for a 
low back condition was submitted in January 1978.  

The veteran was examined by the VA in March 1978.  There was 
significant tenderness over the lumbosacral area with 
percussion and deep palpation.  There was no paraspinous 
muscle spasm noted.  He was only able to bend to about 
45 degrees without significant discomfort.  An X-ray study of 
the lumbosacral spine showed no significant bony or articular 
abnormality.  

In a March 1978 rating action, service connection was 
established for a low back condition, classified as left L5 
spondylolysis with low back pain effective December 1, 1977.  
A 20 percent evaluation was established for that condition 
under Diagnostic Code 5299-5293 effective from that same 
date.  

The veteran was again examined by the VA at a VA medical 
center in February 1980.  The veteran reported a history of 
back pain dating back to service while he was doing some 
heavy lifting.  The pain stayed mainly in the back and did 
not radiate.  The veteran denied having any back pain in the 
previous year, except after sitting for extended periods of 
time.  

On physical examination there was a normal gait.  Palpation 
of the lower lumbar area showed no tenderness.  He was able 
to forward and backward bend without difficulty.  The gait 
examination was within normal limits, as was heel and toe 
walking.  Motor strength in the lower extremities was full.  
Sensory examination was intact to light touch, pin and 
vibration.  Reflex examination showed 2/2 knee jerks and 
ankle jerks.  A review of March 1978 X-rays showed no 
abnormalities.  The examiner indicated that the back 
examination and neurologic examination were within normal 
limits.  

By rating action dated in April 1980 the evaluation for the 
veteran's low back condition was reduced from 20 percent to 
no percent effective July 1, 1980.  

In July 1986 the veteran submitted a claim for an increased 
rating for his low back disability.  

VA outpatient treatment records reflect that he was seen in 
November 1986 with a complaint of low back pain of one month.  
He had also fallen while playing basketball in September 
1986, and had fractured his right lateral malleolus.  Since 
that time he had complained of increasing low back pain.  He 
noted an occasional fleeting numbness in the anterior thighs.  

On physical examination the veteran moved easily with a 
normal gait.  He was able to heel and toe walk without 
difficulty.  His spine was non tender.  On forward flexion he 
was able to touch his toes.  Straight leg raising test was 
negative.  He had good muscle strength throughout.  The 
diagnosis was lumbosacral muscle strain.  

In a December 1986 rating action the no percent evaluation 
for the veteran's low back condition was confirmed and 
continued.  

On April 7, 1995, a claim for an increased rating for the 
veteran's low back condition was submitted on his behalf.  

The regional office later received reports of the veteran's 
treatment at the Illini Convenient Care during 1993 and 1994.  
He was seen in January 1994 after falling on the stairs.  The 
findings included slight tenderness in the paravertebral 
muscles bilaterally.  

The regional office also received a report of a physical 
examination conducted by the service department in connection 
with the veteran's temporary disability retired list status 
in October 1979.  It was indicated that there was local 
tenderness over the paraspinal musculature in the lumbar 
spine.  There was no pain on compression or percussion.  
Range of motion of the low back was rated as good.  Straight 
leg raising was painful at about 80 degrees bilaterally.  
Neurologically there were no deficiencies found.  X-ray 
studies of the lumbar area were read as negative.  The final 
diagnosis was spondylolysis on the left with low back pain 
syndrome.  

VA outpatient treatment records were received reflecting the 
veteran's treatment for his low back from April to June 1995.  
In April he reported low back pain and numbness of the left 
arm.  Back pain was again recorded when he was seen in June 
1995.  

By rating action dated in June 1995 the evaluation for the 
veteran's low back condition was increased from no percent to 
10 percent effective April 7, 1995.  

The regional office thereafter received reports of VA 
outpatient treatment of the veteran during July and August 
1995 for complaints regarding his left knee and low back.  

The veteran was examined by the VA in July 1995.  He reported 
that since service he had had intermittent low back pain with 
left leg pain and numbness.  He reported that his leg had 
given out twice due to weakness.  These symptoms had 
reportedly been increasing in frequency.  He also reported 
previous injuries in 1980 and 1981 while working for an 
implement company.  He was involved in a crane accident, 
after which time he had an epidural steroid injection for his 
pain, with little relief of his symptoms.  

On physical examination the veteran had a normal posture and 
gait.  He had no tenderness to palpation of the lumbar spine.  
His back musculature was symmetrical and well developed 
bilaterally.  Straight leg raising test was negative.  
Forward flexion was to within 10 inches of the floor, and 
backward extension to 20 degrees.  Right and left 
lateroflexion were to 40 degrees, and rotation to the right 
and left were 45 degrees.  He had no objective evidence of 
pain on motion.  Motor and sensory examination showed a 
slightly decreased sensation of the left foot and the L5 and 
S1 dermatomes to light touch and pinprick.  Otherwise, the 
motor examination was unremarkable.  It was noted that he had 
had an EMG nerve conduction study done in July 1995 prior to 
the examination that was negative.  The veteran also came in 
with a lumbar MRI dated in May 1995 which showed a mild L4-5 
disc space bulge causing narrowing of the lumbar canal with 
impingement on the thecal sac.  There was no evidence of 
nerve root compression.  

The diagnosis was lumbar stenosis secondary to L4 - L5 disc 
bulge causing moderate canal compromise and impingement upon 
the thecal sac.  There was no evidence of clear 
radiculopathy.  

In an August 1995 rating action the evaluation for the 
veteran's low back condition was increased from 10 percent to 
20 percent effective from April 7, 1995.  

A statement by a VA physician, dated in October 1995, 
reflects that the veteran's back and leg pain was exacerbated 
by excessive bending or twisting of his back or lifting more 
than 50 pounds.  

A January 1996 statement by Edward Wegrzynowicz, M.D., an 
assistant professor at a university hospital pain clinic, 
reflects that the veteran was seen during that month for 
evaluation and treatment of low back pain.  Various findings 
were recorded, including pain on palpation in the lumbar area 
and some sensory changes.  He was given an epidural steroid 
injection.  A February 1996 statement by Dr. Wegrzynowicz 
reflected an assessment of low back pain with some radicular 
component, as well as some sacroiliac joint tenderness and 
paravertebral lumbar muscle spasm.  

In April 1996 the veteran was instructed on the use of a TENS 
unit at a VA medical center.  

When the veteran was examined by the VA in June 1996 he 
reported low back pain and a numbness in his leg.  On 
examination there was limitation of motion of the lumbar 
spine.  It was stated that there was no objective evidence of 
pain on motion.  It was indicated that neurological 
involvement was difficult to evaluate because he had such 
severe breakaway weakness.  

July and August 1996 reports by Dr. Wegryznowicz reflect 
various findings, including a decrease in motor strength in 
the left lower extremity and variable sensation to pinprick 
in the left foot.  The veteran was unable to heel or toe walk 
or stand on his heels and toes.  Straight leg raising test 
was positive.  He reported muscle cramping and pain in the 
buttock region, with some radiation down the posterior 
thighs.  The assessment was that he had a long history of 
chronic low back pain consistent with both myofascial and 
radiculopathy type patterns.  

A VA outpatient treatment record dated in December 1996 
reflects that the veteran reported having some muscle spasms.  
He was taking medication for his low back pain.  He was using 
a TENS unit and daily back exercises.  It was reported that 
he had had little benefit from epidural steroids.  

The regional office later received VA outpatient treatment 
records reflecting that the veteran was treated in 1997 for 
various conditions, including low back pain.  

The veteran was afforded a VA orthopedic examination in 
November 1997.  The veteran complained of low back pain 
radiating to the left calf, and occasionally into both hips.  
He complained of occasional paresthesias in the toes, and 
occasional giveaway of the left knee.  He had been treated 
with a variety of conservative modalities, including pain 
clinic steroid injections.  It was indicated that he used a 
TENS unit while at school.  

On physical examination it was noted that the veteran walked 
with a cane.  There were no postural abnormalities or fixed 
deformities noted.  He was able to flex his low back to about 
80 degrees.  Extension of the back was decreased due to 
falling backward when attempting extension.  Right and left 
lateral bending was mildly decreased, with the right greater 
than the left, but there was no palpable paraspinous muscle 
spasm over the lumbar region.  Straight leg raising was 
negative bilaterally.  His reflexes were intact.  X-ray study 
of the lumbar spine showed minor lipping of L4 - L5, with 
normal position and alignment.  There was no evidence of 
spondylosis or spondylolisthesis.  The X-rays were considered 
consistent with minor degenerative joint disease of the 
spine.  The diagnosis was chronic complaints of low back 
pain, without evidence of nerve root compression on gross 
examination and X-ray findings of only mild degenerative 
joint disease of the spine.  

VA outpatient treatment records in 1998 reflect that the 
veteran was again seen with complaints of low back pain.  

The veteran was afforded a VA examination in December 1998.  
He reported stabbing pain in the left lower back with 
walking, bending over, or squatting.  He also noted 
occasional episodes of bowel "dumping" when his back pain 
was severe, at which time he would be incontinent of stool.  
He had used a cream on the low back in the past with mild 
relief.  His symptoms were worse within a jolting activity 
such as climbing stairs.  The symptoms were worse with 
carrying 30 to 50 pounds on one side.  He used a cane for 
walking.  He had never had back surgery.  He reported that he 
was easily exhausted.  He reported pain down his left leg to 
the left foot that often caused flexion cramping of the left 
foot.  The pain extended down the anterior and posterior 
aspects of the left thigh, the posterior leg distal to the 
knee, to the dorsum of the foot and ankle.  

It was indicated that after service the veteran had worked 
for a harvester company, but had been fired in November 1994 
for absenteeism.  He did not drive as he had recently lost 
his license.  He was currently a student taking 9 credit 
hours, but required a one hour break between classes due to 
back pain and fatigue.  

An MRI of the lumbar spine showed degenerative changes of the 
posterior end plate of L5.  There was a diffuse posterior 
disc bulge at L4 to L5, resulting in moderate canal 
narrowing.  There was a mild diffuse posterior disc bulge of 
L5 to S1 that did not significantly narrow the canal 
diameter.  

Physical examination of the back showed no postural 
abnormalities, no fixed deformities, and no abnormalities of 
the back musculature.  There was pain over the lumbar spine 
at the midline.  Straight leg raising tests led to 
ipsilateral back pain, and were therefore negative.  
Neurological examination showed motor strength in all 
extremities to be 5/5 with significant breakaway weakness, 
worse in the lower extremities.  Deep tendon reflexes were 
two plus in the brachial, radialis, biceps, patella and 
Achilles bilaterally.  Vibratory sense was 100 percent in the 
right leg and 70 to 95 percent on the left.  Pinprick 
examination of the upper legs was normal bilaterally.  
Flexion of the lumbar spine was to 70 degrees, and he could 
reach his fingers to the mid shin.  Extension was 10 degrees 
to 20 degrees.  Lateroflexion was to 30 degrees bilaterally, 
with pain on flexion to the left.  Rotation was 70 to 
80 degrees bilaterally.  

The diagnoses included chronic low back pain, most likely 
musculoskeletal in origin.  It was stated that there was no 
objective evidence of radicular pain or neurological 
deficits.  It was indicated that there was no clinical 
evidence consistent with the severity of the pain reported by 
the veteran.  It was stated that it was difficult to assess 
functional limitation during a flare-up, but it was as likely 
as not that the veteran was able to pursue near normal 
exertion during the flare-ups.
  

II.  Analysis

The VA determines disability evaluations through a schedule 
of ratings which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities. See 38 U.S.C.A. 1155. Compensation for service-
connected injury is limited to those claims which show  
present disability.  See 38 U.S.C. § 1110; Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 
Vet.App. 55 (1994).

Moderate of limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation requires severe limitation of motion.  38 C.F.R. 
Part 4, Code 5292.  

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  38 
C.F.R. Part 4, Code 5293.  

In this case, the VA examinations have disclosed that the 
veteran has back pain and there is some limitation of motion 
of the lumbar spine; however, the restriction of motion is no 
more than moderate in degree.  There are also degenerative 
changes involving the lumbar spine and a disc bulge; however, 
on the December 1998 VA examination it was indicated that 
there was no objective evidence of radicular pain or 
neurological deficits.  In the Board's judgment, the evidence 
does not establish that the manifestations of the veteran's 
low back condition are of such nature and extent so as to 
warrant entitlement to an evaluation in excess of 20 percent 
under any of the applicable rating schedule provisions.  

The Board notes that in the case of De Luca v. Brown, 8 Vet. 
App. 202 (1995), the United States Court of Appeals for 
Veterans' Claims held that consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  The VA examinations and 
private medical reports have disclosed complaints of chronic 
low back pain which have been considered by the Board in 
evaluating the degree of severity of the veteran's low back 
disability.  On the December 1998 VA examination the examiner 
concluded that there was no clinical evidence consistent with 
the severity of the pain reported by the veteran and added 
that, although it was difficult to assess functional 
limitation during a flare-up, it was as likely as not that 
the veteran would be able to pursue near normal exertion 
during flare-ups.  Accordingly, given the evidence of record, 
the Board is unable to conclude that an evaluation in excess 
of that currently in effect is warranted for the veteran's 
low back disability. 38 U.S.C.A. § 1155, (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, Part 4, Codes 5292, 5293. 

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased evaluation for a low back 
disability, currently rated 20 percent disabling, is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals




 


